DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-11, and 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Katabarwa (2020/0334107).
Regarding claims 1, 8, and 15, Katabarwa discloses a method and a system, comprising: a memory that stores computer executable components (see memory in paragraph 0128); and a processor that executes the computer executable components stored in the memory (see processor in paragraph 0128), wherein the computer executable components comprise: a cache component that caches a probability distribution and a quantum state of one or more Kraus operators in a quantum circuit (see the probability distribution and the quantum state in paragraph 0083; Kraus operators in paragraph 0045; a quantum circuit in paragraph 0087); and a simulator component that simulates one or more shots of the quantum circuit based on the probability distribution and the quantum state of the one or more Kraus operators, wherein the one or more shots are indicative of one or more algorithm execution instances (see a simulation of the quantum device in paragraphs 0009, 0075, 0023; the system performs a plurality of “shots” on the qubits in paragraphs 0119, 0121).
Regarding claims 2, 9, and 16, Katabarwa discloses a random generator component that generates at least one random sample value corresponding to the one or more Kraus operators in the one or more shots of the quantum circuit (see random circuits in paragraph 0006; Kraus operators in paragraph 0045; qubit values in paragraph 0083; a plurality of “shots” on the qubits in paragraphs 0119, 0121).
Regarding claims 3, 10, and 17, Katabarwa discloses wherein the simulator component simulates at least one shot of the quantum circuit based on at least one random sample value corresponding to the one or more Kraus operators to obtain the probability distribution and the quantum state (see simulate the quantum computer device, a probability distribution, and a quantum state in paragraphs 0009, 0023; qubit values in paragraphs 0083, 0085; a plurality of “shots” on the qubits in paragraphs 0119, 0121).
Regarding claims 4, 11, and 18, Katabarwa discloses wherein the cache component associates at least one of the probability distribution or the quantum state with the one or more Kraus operators (see applies Kraus operators to the qubit state on the VQM in paragraph 0045).

Allowable Subject Matter
Claims 5-7, 12-14, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D NGUYEN whose telephone number is (571)272-3084. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D NGUYEN/Primary Examiner, Art Unit 2472